Name: Council Regulation (EEC) No 4079/87 of 18 December 1987 opening, allocating and providing for the administration of a Community tariff quota for certain types of fruit and fruit juices
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 381 / 23 COUNCIL REGULATION (EEC) No 4079/ 87 of 18 December 1987 opening, allocating and providing for the administration of Community tariff quotas for certain types of fruit and fruit juices THE COUNCIL OF THE EUROPEAN COMMUNITIES , has been expanded into an integrated tariff of the European Communities (TARIC); whereas , with effect from that date , the combined nomenclature and where appropriate , the TARIC code numbers , should be used for the description of the products covered by this Regulation ; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas it is in particular necessary to allow all Community importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for the quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas , however , since the tariff quotas are intended to cover needs which cannot be determined accurately enough or which are open for a short period , it seems advisable not to allocate the quotas among the Member States but to allow them to draw against the quota volumes such quantities as they may need under the conditions and according to a procedure to be specified ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must , in particular , be able to monitor the rate at which the quotas are being used up and inform the Member States accordingly ; Whereas in accordance with the Agreement with the United States of America on the Mediterranean preferences , citrus and pasta , the Community undertakes to suspend provisionally and partially the customs duties applicable to certain types of fruit and fruit juices , within the limits of Community tariff quotas of appropriate volumes and of variable duration ; whereas provision should be made that the Commission can , in order to be able to ensure that the reciprocal concessions agreed upon in the Agreement are balanced , suspend by means of a Regulation the application of these tariff measures ; Whereas since Belgium , the Netherlands and Luxembourg are united within , and jointly represented by , the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members , Whereas admission under these tariff quotas is conditional on production to the Community customs authorities of a certificate of authenticity issued by the competent authorities of the country of origin and certifying that the products comply with the specific characteristics laid down ; Whereas it is therefore proper to open for all or part of 1988 Community tariff quotas for sweet oranges of high quality , citrus fruit hybrids known as 'Minneolas' and certain types of frozen concentrated orange juice ; HAS ADOPTED THIS REGULATION: Article 1 1 . As from 1 January 1988 the customs duties applicable to imports of the products listed below shall be suspended for the periods , at the levels and within the limits of Community tariff quotas shown for each product : Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics of the Community and Statistics of Trade between Member States ; whereas , in order to accommodate specific Community rules , this nomenclature No L 381 / 24 Official Journal of the European Communities 31 . 12 . 87 Order No Combined nomenclature code Description Quotaperiod Volume of quota ( in tonnes ) Rate of duty ( in % ) 09.0025 ex 0805 10 11 , 15 , 19 , 41 , 45 , 49 Sweet oranges of high quality From 1 February to 30 April 1988 20 000 10 09.0027 ex 0805 20 90 Citrus fruit hybrids known as 'Minneolas' From 1 February to 30 April 1988 15 000 2 09.0033 ex 2009 11 99 Frozen concentrated orange juice having a degree of concentration of up to 50 ° Brix , in containters of two litres or less , excluding blood orange concentrate From 1 January to 31 December 1988 1 500 13 Within the limits of these tariff quotas , Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . on it possess the specific characteristics referred to in paragraph 1 , or  in the case of concentrated orange juice , the presentation to the Commission , before importation , of a general attestation in which the competent authority of the country of origin certifies that concentrated orange juice produced in that country does not contain the juice of blood oranges . The Commission shall inform the Member States to enable them to notify the customs departments concerned . 4 . If an importer indicates that he is about to import any of the products in question into a Member State and applies to use the corresponding quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 5 . The drawings made pursuant to paragraph 4 shall be valid until the end of the quota period . 2 . For the purposes of this Regulation : ( a ) sweet oranges of high quality means oranges of similar varietal characteristics , which are mature , firm , well-formed , at least fairly well-coloured , of fairly smooth texture and are free from decay , untreated broken skins , hard or dry skins , exanthema , growth cracks , bruises ( except those incident to proper handling and packing), and are free from damage caused by dryness or mushy condition , split , rough , wide or protruding navels , creasing , scars , oil spots , scale , sunburn , dirt or other foreign matter , disease , insects or damage caused by mechanical or other means , provided that not more than 15 % of the fruit in any lot fails to meet these specifications and included in this amount , not more than 5 % shall be allowed for defects causing serious damage and , included in this latter amount , not more than 0,5 % may be affected by decay ; ( b ) citrus fruit hybrids known as 'Minneolas' means hybrids of the citrus fruit of the variety 'Minneola' ( Citrus paradisi Macf. C.V. Duncan and Citrus reticulata blanca C.V. Dane); ( c ) frozen concentrated orange juice having a degree of concentration of up to 50 ° Brix means orange juice that has a density of 1,229 g/ cm3 or less at 20 °C . Article 2 1 . Member States shall take all appropriate measures to ensure that they draw from the quota in accordance with Article 1 ( 4 ) in such a way that imports may be charged without interruption against their accumulated shares of the Community quotas . 2 . Each Member State shall ensure that importers of the said goods have free access to the quotas so long as the residual balances of the quota volumes so permit . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4 . The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . 3 . Admission under the tariff quotas referred to in paragraph 1 shall be subject to :  the presentation , in support of the declaration of entry for free circulation , of a certificate of authenticity issued by the competent authorities of the country of origin listed in Annex II and conforming to one of the models in Annex I , certifying that the products shown 31 . 12 . 87 No L 381 / 25Official Journal of the European Communities Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quotas . Article 5 The Commission may, by means of a Regulation , suspend the application of the tariff measures put into effect by this Regulation should it transpire that the reciprocal measures provided for in the Agreement were no longer being applied . Article 6 This Regulation shall enter into force on 1 January 1988 . Article 4 The Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1987 . For the Council The President N. WILHJELM No L 381 / 26 Official Journal of the European Communities 31 . 12 . 87 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATOI  BIJLAGE I  ANEXO I MODELOS DE CERTIFICADO MODELLER TIL CERTIFIKAT MUSTER DER BESCHEINIGUNGEN Ã Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã ¥ MODEL CERTIFICATES MODÃ LES DE CERTIFICAT MODELLI DI CERTIFICATO MODELLEN VAN CERTIFICAAT MODELOS DE CERTIFICADO 1 Exporter (Name, full address, country) 2 Number 00000 3 Consignee (Name , full address, country) CERTIFICATE OF AUTHENTICITY FRESH SWEET ORANGES 'HIGH QUALITY' 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg) 10 Net weight (kg) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the above sweet oranges consist of oranges of similar varietal characteristics which are mature, firm, well-formed, fairly well-coloured, of fairly smooth texture and are free from decay, broken skins which are not healed, hard or dry skins, exanthema, growth cracks, bruises (except those incident to proper handling and packing), and are free from damage caused by dryness or mushy condition, split, rough, wide or protruding navels, creasing, scars, oil spots, scale, sunburn, dirt or other foreign material, disease, insects or mechanical or other means, provided that not more than 15% of the fruit in any lot fails to meet these specifications and, included in this amount, not more than 5 % shall be allowed for defects causing serious damage, and, included in this latter amount, not more than 0,5% may be affected by decay. 12 Competent authority (Name, full address , country) At , on ( Signature ) ( Seal ) class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 l 3 Consignee (Name, full address , country) CERTIFICATE OF AUTHENTICITY FRESH MINNEOLA 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  OETAILED DESCRIPTION OF GOODS 9 Gross weight (kg) 10 Net weight (kg) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the citrus described in this certificate are fresh citrus hybrid of the variety Minneola ( Citrus paradisi Macf. C. V. Dun ­ can and Citrus reticulata bianco C. V. Dancy). 12 Competent authority (Name, full address, country) At , on ( Signature ) ( Seal ) class="page"> 1 Exporter (Name, full address, country) 2 Number 00000 \ 3 Consignee (Name, full address, country) CERTIFICATE OF AUTHENTICITY CONCENTRATED ORANGE JUICE 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg) 10 Net weight (kg) 11 CERTIFICATION BY THE COMPETENT AUTHORITY 1 hereby certify that the above frozen concentrated orange juice has a density of 1,229 g/cm* or less and does not contain blood orange juice. 12 Competent authority (Name, full address, country) (Signature ) ( Seal ) class="page"> 31 . 12 . 87 Official Journal of the European Communities No L 381 / 33 ANEXO II  BILAGII ANHANG II Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEXII ANNEXEII ALLEGATO II  BIJLAGEII ANEXO II PaÃ ­s de origen Oprindelsesland Ursprungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Country of origin Pays d'origine Paesi di origine Land van oorsprong PaÃ ­s de origem Autoridad compentente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente United States Department of AgricultureEstados Unidos De Forenede Stater USA Ã Ã Ã  USA Ã tats-Unis d'AmÃ ©rique Stati Uniti Verenigde Staten Estados Unidos da AmÃ ©rica Ministry of Agriculture Department of Plant Protection and Inspec ­ tion (Ã nicamente para los hÃ ­bridos de agrios conocidos por el nombre de «Minneolas ») Israel Israel Israel ÃÃ Ã Ã ±Ã ®Ã » Israel IsraÃ «l Israele IsraÃ «l Israel (udelukkende til krydsninger af citrusfrugter , benÃ ¦vnt »Minneolas «) (Nur fÃ ¼r Kreuzungen von ZitrusfrÃ ¼chten , bekannt unter dem Namen Minneolas") (Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã Ã ²Ã Ã ¯Ã ´Ã ¹Ã ± Ã µÃ ÃÃ µÃ Ã ¹Ã ´Ã ¿Ã µÃ ¹Ã ´Ã Ã ½ Ã ³Ã ½Ã Ã Ã Ã ¬ Ã ¼Ã µ Ã Ã ·Ã ½ Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± «Minneolas ») (Only for Citrus fruit known as 'Minneolas') (Uniquement pour les hybrides d'agrumes connus sous le nom de « Minneolas ») (Solo per ibridi d'agrumi conosciuti sotto il nome di « Minneolas ») (Uitsluitend voor kruisingen van citrusvruchten die bekend staan als minneola's") (Somente para os citrinos hÃ ­bridos conhecidos pelo nome de « Minneolas »)